DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is the fifth Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision: R-10.2019, which was released in June 2020.  
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 04 October 2020 has been entered.  
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 03 November 2020 cites the following non-patent literature (NPL) document:  Li Shuzhen et al (2006) Diet Carcinogenic and Anti-cancer, China Press of Traditional Chinese Medicine, pages 133-138.  Although the cited document is in the Chinese language, it was not accompanied by (1) an explanation of its relevance or (2) a written English-language translation or an English-language abstract.  Consequently, that NPL document has not been considered by the examiner.  Applicant is referred to 37 CFR § 1.98(a)(3)(i), which requires — in regard to each document listed on an IDS that is not in the English language — that patent applicants submit “[a] concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the patent.”  Applicant is additionally referred to 37 CFR § 1.98(a)(3)(ii), which further 
Status of the Claims
Applicant amended claim 1, cancelled claims 64 and 65, and added two new claims, i.e., claims 66 and 67.  Claims 1-42, 46-48, 53, 55 and 56 were cancelled previously by Applicant.  Claims 43-45, 49-52, 54, 57-63, 66, and 67 are pending.  Claims 57-62 remain in a withdrawn status because they are directed to non-elected Inventions II and III.  
Restriction/Election
New claims 66 and 67 are withdrawn by the examiner because they are directed solely to non-elected species of pharmaceutical or nutraceutical molecule, namely, resveratrol (claim 66 and isoflavone (claim 67).  37 CFR 1.142(b).  Applicant is reminded that simvastatin is the elected species of pharmaceutical or nutraceutical molecule (a/k/a cargo molecule).  See Reply (06 April 2018) at page 6 and at claim 48.  
Claims 43-45, 49-52, 54, and 63 are considered below.
Status of the Rejections
The rejection of claims 64 and 65 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s cancellation of both those claims.  The examiner appreciates Applicant’s effort to advance prosecution.
The rejection of the claims under 35 U.S.C. 103(a) (pre-AIA ) as unpatentable over Serizawa (WO 2009/093595 A1) in view of Petyaev (US 2009/0318567 A1) has been modified.  Specifically, the following evidentiary reference has been added to the rejection: Schachter Fundamental & clinical pharmacology 19.1 (2005): 117-125).  Applicant’s recent claim amendment and arguments are considered in paragraphs 26 and 28-31.
The rejection of claims 43-45, 49-52, 54, and 63 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 9,737,602 B2 is new.  
Claim Rejections - 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art.
4.  Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43-45, 49-52, 54, and 63 are rejected under 35 U.S.C. 103(a) (pre-AIA ) as unpatentable over Serizawa (WO 2009/093595 A1) in view of Petyaev (US 2009/0318567 A1), as evidenced by Schachter ("Chemical, pharmacokinetic and pharmacodynamic properties of statins: an update." Fundamental & clinical pharmacology 19.1 (2005): 117-125).
Serizawa published in Japanese.  The examiner obtained an English machine translation of Serizawa using an Internet service provided by the World Intellectual Property Organization (WIPO).  All citations below refer to this translation, which accompanied the Office action mailed 18 November 2019.
Serizawa is directed to a method for producing a carotenoid-containing emulsion composition (para. [0001]).
In Example 5, Serizawa discloses an oil phase (matrix) composed of lycopene and tocopherol (para. [0092]).  The examiner notes that lycopene is the species of carotenoid compound elected by Applicant.  
Paragraph [0092] of Serizawa discloses that the oil phase is emulsified in an aqueous phase, as defined in paragraph [0091], to yield fine emulsified particles having a diameter of 80 nm (or 110 nm following drying and reconstitution).  See also para. [0076].  This disclosure anticipates the particle size range recited in claims 44 and 54.  MPEP § 2131.03(I).  
Paragraph [0092] additionally discloses that the weight ratio of lycopene to tocopherol is (8.85 grams Lycopene 18TM)(0.18) to 1.50 grams tocopherol, which is equivalent to a weight ratio of 1.59:1.50, which equals 1.06.  This anticipates the corresponding weight ratio range of “0.02 to 20” recited in claim 44.  MPEP § 2131.03(I).  Also, the tocopherol is 1.50/(8.85+1.50) or 14.5 wt% of the particle, which anticipates claim 51.
The aqueous phase comprises lecithin (claim 52) and other emulsifiers (the sugar ester and the polyglycerol ester), which form micelles (claim 45) comprising the oil phase, thereby resulting in the fine emulsified particles.  Paragraphs [0091]-[0092]; see also paras. [0036]-[0042].  In paragraph [0079], Serizawa discloses that the emulsified particles can be provided in the form of oral dosage forms, satisfying the preamble of Applicant’s claims.  
However, Serizawa is silent as to whether simvastatin (the species elected by Applicant) can be substituted for the tocopherol present in Example 5.  As explained below, Petyaev compensates for this deficiency.
Petyaev is directed to “the treatment of metabolic dysfunction and disorders associated with metabolic dysfunction using lycopene compounds” (abstract).  
Petyaev teaches that simvastatin can be included in the same unit dosage form with lycopene to treat metabolic dysfunction (paras. [0043], [0046], [0051], [0052]).
Petyaev additionally teaches that when lycopene is administered in combination with a statin, the dose of statin required to achieve a therapeutic result is decreased, thereby resulting in fewer contraindications for statins and a minimization of statin side effects (para. [0157]). 
Prior to the time Applicant’s invention was made, the foregoing teachings of Petyaev would have motivated a person having ordinary skill in the art to modify Example 5 of Serizawa by substituting simvastatin for the tocopherol, in an effort to yield a simvastatin formulation that was especially efficient, by allowing a reduced therapeutic dose and the potential of reduced side effects.  
Applicant’s recent amendment to limitation (ii) of claim 43 now requires that the pharmaceutical or neutraceutical molecule (simvastatin) is embedded in a matrix of one or more carotenoid compounds (lycopene).  The examiner notes it is well established that lycopene is lipophilic.  See Office action (22 March 2019) at paragraph 14.  Similarly, Schachter evidences that simvastatin is lipophilic, also.  Page 120 at Table II; see also Abstract.  The fact that both partition together into the oil phase of the emulsion and, therefore, the simvastatin qualifies as being “embedded” in the lycopene.  MPEP § 2112.01(I) (“‘When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.’”), quoting In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The fact that claim 45, which depends on claim 43, recites that the particles (which comprise the lycopene and the simvastatin) can be “micelles, reverse micelles, or clusters thereof” provides additional, but non-critical, support for the examiner’s position.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  
Therefore, claims 43-45, 49-52, 54, and 63 are prima facie obvious.
Response to Applicant’s Arguments
The following remarks are provided in response to the arguments raised by Applicant in the Reply filed 04 October 2020:
Applicant’s arguments are predicated primarily on the “embedded therein” limitation recently added to claim 43.  That amendment is considered in detail above, in paragraph 26, which incorporates the new evidentiary reference (Schachter).
In response to Applicant’s remaining argument that “Petyaev does not even mention the term ‘particle’” (Reply, p. 7), the examiner refers Applicant to paragraphs [0054] and [0055] of that reference.  There, Petyaev teaches that “powder or granules” can be included in “[f]ormulations suitable for oral administration” ((emphasis added) para. [0054]) and that powder or granules, optionally mixed with one or more binders” ((emphasis added) para. [0055]).  It is the examiner’s position that powder and granules each qualify as “particles.”  See also MPEP § 2145(IV) (“One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.”), citing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
In sum, none of Applicant’s arguments is persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 43-45, 49-52, 54, and 63 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 9,737,602 B2.
The conflicting claims (the claims of the ’602 patent) differ only marginally in scope from claims 43-56 of the present application.  For example, compare conflicting claims 1, 2, 7, and 9 to overlapped by the corresponding weight ratio recited in conflicting claim 1.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  In sum, it is appropriate to reject the claims on the ground of nonstatutory obviousness-type double patenting.  
Conclusion
Claims 43-45, 49-52, 54, and 63 are rejected.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
28 May 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611